Citation Nr: 1427419	
Decision Date: 06/17/14    Archive Date: 06/26/14

DOCKET NO.  08-39 361	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an initial compensable evaluation for lumbar spondylosis (back disability), prior to May 9, 2012, and to an evaluation in excess of 10 percent from that date.

2.  Entitlement to an initial compensable evaluation for cervicothoracic spondylosis (neck disability), prior to May 9, 2012, and to an initial evaluation in excess of 10 percent from that date.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel

INTRODUCTION

The Veteran had active service from April 1980 to April 1983, August 1986 to August 1989, November 1997 to July 1998, and April 2003 to December 2006; in addition to approximately 13 years of active service, the Veteran had 14 years of inactive service.  This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision of the Houston, Texas, Regional Office (RO) of the Department of Veterans Affairs (VA).  The Board remanded the appeal in January 2012.  

The increased rating assigned on Remand, a 10 percent evaluation, effective from May 9, 2012, is not the maximum schedular rating.  Where a claimant has filed a notice of disagreement as to a RO decision assigning a particular rating, a subsequent RO decision awarding a higher rating, but less than the maximum available benefit, does not abrogate the appeal.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  The claims on appeal are more accurately stated as listed on the title page of this decision.

The Veteran withdrew a request for a hearing before the Board in December 2008.  Appellate review may proceed.


FINDINGS OF FACT

1.  Prior to May 9, 2012, the Veteran's lumbar degenerative changes were confirmed on radiologic examination and, resolving doubt in the Veteran's favor, disability, although the Veteran retained flexion to 90 degrees at the time of 2007 VA examination, there was some variability of range of motion depending on pain.
 
2.  Prior to May 9, 2012, degenerative arthritis of the neck was confirmed on radiologic examinations, and there was some variability of range of motion depending on pain.

3.  From May 12, 2012, the Veteran's lumbar and neck disabilities are not manifested by limitation of flexion or other motion, including after repetitive-use testing, which warrants a rating in excess of 10 percent, and in light of the Veteran's subjective reports of weakened movement, excess fatigability, guarding or muscle spasm, and pain on motion.


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the Veteran's favor, the criteria for a 10 percent initial disability rating for lumbar disability, but no higher rating, are met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.321(b), 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5237-5243 (2013).

2.  Resolving reasonable doubt in the Veteran's favor, the criteria for a 10 percent initial rating for neck disability, but no higher rating, are met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.321(b), 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5237-5243 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability evaluations (ratings) are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  At the time of an initial rating, separate ratings can be assigned for separate periods of time based on facts found, a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  Functional loss may be due to an absence of part, or all, of bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidence by visible behavior.  

A part which becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.40, 4.45; see also DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimum compensable rating for the joint.  38 C.F.R. §4.59.  Factors involved in evaluating disabilities of the joints include restricted or excess movement; weakness; fatigability; incoordination; or pain on movement.  38 C.F.R. § 4.45. 

The Veteran's back and neck disabilities are evaluated under 38 C.F.R. § 4.71(a), Diagnostic Code (DC) 5237, pertaining to lumbar or neck strain.  The rating criteria are considered under the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula).  

The General Rating Formula provides for a 10 percent evaluation when there is forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees, or combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees, or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour. 

For limitation of motion of the cervical spine, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees, or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees, warrants a 10 percent evaluation.  A 20 percent evaluation applies with forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees, or, combined range of motion of the cervical spine not greater than 170 degrees, or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis; a 30 percent evaluation is warranted for forward flexion of the cervical spine 15 degrees or less.

Lumbosacral strain warrants a 20 percent rating where there is forward flexion of the thoracolumbar spine greater than 30 degrees, but not greater than 60 degrees, or the combined range of motion of the thoracolumbar spine is not greater than 120 degrees, or there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis or abnormal kyphosis.  

Unfavorable ankylosis of the entire spine warrants a 100 percent rating.  Unfavorable ankylosis of the entire thoracolumbar spine warrants a 50 percent rating.  A 30 percent evaluation is warranted for favorable ankylosis of the cervical spine.  

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  Normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  General Rating Formula, Note (2); see also Plate V.   

Combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion. 
The Rating Schedule allows evaluation of intervertebral disc syndrome based on incapacitating episodes.  38 C.F.R. § 4.71a, DC 5243.  An incapacitating episode is a period of acute signs and symptoms that requires bed rest and treatment by a physician.  38 C.F.R. § 4.71a, Note (1).  

Any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, are to be rated separately, under an appropriate diagnostic code.

DC 5003 provides that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  If, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added, under DC   5003.  38 C.F.R. § 4.71a.

Evaluation of lumbar and neck disabilities 

Service medical records establish that degenerative arthritis of the lumbar spine and degenerative arthritis of the cervical spine were confirmed on radiologic examinations of the spine.  During service, the Veteran had variable limitations of motion of the back and neck, with variations and fluctuations in the extent of motion and painful motion.  For example, an October 2006 service medical record reflects that the Veteran's lumbosacral spine motion was abnormal, with very tight hip flex source and hamstrings.  The provider stated that lumbosacral spine pain was elicited by motion.

After the Veteran submitted his January 2007 claim, he was afforded VA examination in March 2007.  Examination of the lumbar spine disclosed that there was no muscle spasm or tenderness.  Straight leg raising was negative.  His gait and posture were described as normal.  The Veteran was able to flex forward to 90 degrees and extend backward to 30 degrees.  The Veteran had a normal gait and posture.  There was no evidence of radiating pain on movement.  There was no additional limitation of motion of the lumbar spine due to pain, fatigue, weakness or incoordination after repetitive use.  

The examiner found no tenderness or muscle spasm of the neck.  The Veteran had range of motion of the neck to 45 degrees of flexion.  Each motion of the neck was normal, as defined in 38 C.F.R. § 4.71a and the General Rating Formula.  The examiner confirmed that radiologic examination disclosed degenerative arthritis.  
  
In June 2008, the Veteran submitted a statement indicating that he had pain and required medications.  He submitted copies of his prescriptions for methocarbamol (Robaxin) and meloxicam (Mobic).

Following the Board's 2012 remand, the Veteran was afforded VA examination in May 2012.  At that time, the Veteran reported having pain with motion.  The Veteran had forward flexion of the lumbar spine to 90 degrees, with objective evidence of painful motion beginning at 70 degrees.  Extension on examination was limited to 5 degrees.  The Veteran's right lateral flexion and left lateral flexion were limited to 10 degrees, with evidence of pain at the end point of motion.  The Veteran reported weakened movement, pain on motion, disturbance of locomotion, and interference with sitting, standing, and wait-bearing.  The Veteran had guarding or muscle spasm, but without abnormal gait or spinal contour.  

The examiner noted that the Veteran was able to perform motions when tying his shoes that he subjectively reported during examination that he was unable to perform.  It is important for the Veteran to understand that the report of such a fact provides evidence against all of his claims.

Under DC 5003, a compensable evaluation is warranted when degenerative changes are confirmed on radiologic examination and there is noncompensable limitation of motion.  Radiologic examinations conducted during service and thereafter consistently confirm degenerative changes of the lumbar spine and the neck (cervical spine).  VA regulations provide that the lumbar vertebrae and cervical vertebrae are groups of minor joints, ratable on a parity with major joints.  38 C.F.R. § 4.45(f).  

Although the examiner who conducted VA examination in 2007 noted no limitation of motion or evidence of painful motion, objective findings of muscle spasm and pain on motion were observed during the Veteran's final period of active service and at the May 2012 VA examination.  

Resolving reasonable doubt in the Veteran's favor, notwithstanding the notation above, the evidence is in equipoise to warrant a compensable, 10 percent evaluation for the Veteran's lumbar disability, and to warrant a compensable, 10 percent evaluation for the Veteran's neck disability.

The next higher evaluation, a 20 percent evaluation, is warranted if the veteran has muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour, or if lumbar flexion is no greater than 60 degrees or if neck flexion is no greater than 30 degrees.  The examiner who conducted 2012 examination found that the Veteran had guarding or muscle spasm but that it did not result in abnormal gait or spinal contour, so an initial evaluation in excess of 10 percent is not warranted based on that criterion.  

The Veteran retained lumbar flexion in excess of 60 degrees and cervical flexion in excess of 30 degrees at all post-service examinations of record.  An initial evaluation in excess of 10 percent is not warranted for either disability based on limitation of motion.  

The examiner who conducted the 2012 examination noted that the Veteran had not required ongoing medical care and was not taking any pain medication other than over-the-counter ibuprofen.  Although the Veteran reported, in his June 2012 statement, that he had excruciating pain, the fact that the Veteran did not require medical care in addition to VA examinations is some evidence that the Veteran does not meet any criterion which authorizes an evaluation in excess of 10 percent based on pain.  The objective medical evidence establishes that the Veteran does not meet or approximate any criterion for a rating in excess of 10 percent based on pain or limitation of motion of the lumbar spine or of the cervical spine.

In this regard, it is important for the Veteran to understand that the two 10 percent evaluations would not be possible if the Board did not consider the Veteran's complaints of pain.  The objective medical evidence, for reasons cited above, would at some point no support the current findings, let alone higher evaluations. 

The examiners have stated that the Veteran does not have intervertebral disc syndrome (IVDS).  The Veteran's own statements do not reflect that he has been confined to bed rest, so an evaluation in excess of 10 percent based on incapacitating episodes is not applicable.  DC 5243.  The evidence establishes that the Veteran does not have ankylosis of the lumbar spine or of the neck.  The evidence establishes that no provider has assigned a diagnosis of radiculopathy or other neurologic abnormality which may be separately evaluated.  General Rating Formula, Note (1).

The preponderance of the evidence establishes that the Veteran does not meet any criterion for an initial evaluation in excess of 10 percent for his lumbar disability at any time during the pendency of this appeal.  The preponderance of the evidence likewise establishes that the Veteran does not meet any criterion for an initial evaluation in excess of 10 percent for his neck disability at any time during the pendency of this appeal. 

The Board has also considered whether this case should be referred to the Director of the VA Compensation and Pension Service for consideration of an extraschedular rating under 38 C.F.R. § 3.321(b)(1).  In exceptional cases an extraschedular rating may be provided, if the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Id.

Comparing the level of severity and symptomatology of the Veteran's lumbar and neck disabilities with the established criteria found in the rating schedule for those disabilities, all findings on objective examinations conducted during the pendency of this appeal, including pain, discomfort with certain motions, objective limitations of motion, limitations due to pain, and functional impairment due to weakness or in coordination, are addressed within the rating schedule.  Thun v. Peake, 22 Vet. App. 111 (2008).  The schedular criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is therefore adequate, and no referral for extra-schedular consideration is required.  Id.

The severity of the Veteran's disability is contemplated by the schedular criteria.  Prior to the May 2012 VA examination, the Veteran was last seen by his provider in about 2010.  This lengthy period without treatment is entirely consistent with the assigned schedular evaluations.  The Board has also considered whether a claim of unemployability due to service-connected disabilities (TDIU) has been raised by the record.  The Veteran has not expressly raised a claim for TDIU.  The 2007 and 2012 VA examination reports do not disclose that the Veteran is unemployed or suggest that the Veteran is unemployable.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  No further discussion of TDIU is required.

In sum, there is no indication that average industrial impairment due to the Veteran's service-connected lumbar or neck disabilities would be in excess of that contemplated by the assigned ratings.  In addition, the evidence does not show frequent hospitalization or marked interference with employment beyond that envisioned by the currently assigned ratings.  Referral of this case for extraschedular consideration is not in order.

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify claimants of the evidence required and assist claimants to substantiate a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013). 

Because the current appeal arises from the Veteran's disagreement with the initial evaluation following the grant of service connection for lumbar and neck disabilities, no additional notice is required.  Once service connection is granted and the claim is substantiated, as in this case, additional notice is not required, and any defect in notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); 38 C.F.R. § 3.159(b)(3)(i) (no duty to provide VCAA notice upon receipt of a notice of disagreement). 

The Board is also satisfied VA has made reasonable efforts to obtain relevant records and evidence, including affording a VA examination.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, post-service VA records, and private treatment records submitted by the Veteran.  The Veteran has not identified any additional evidence that might be available. 

The Veteran's June 2012 statement seems to suggest that the Veteran is reporting symptoms that he did not report to the VA examiner at the time of the May 2012 VA examination.  The Veteran provided June 2012 private reports of MRI examinations of the spine, but without clinical treatment notes or medical opinion that either service-connected disability had increased in severity during the month since the May 2012 VA examination.  

The Veteran's June 2012 statement does not include a specific request for additional VA examination.  There is no contention, in the April 2014 Informal Presentation on the Veteran's behalf, that the Veteran is entitled to further VA examination.  

Given the brief interval (less than 30 days) between the Veteran's May 2012 VA examination and his June 2012 statement, the Board concludes that the duty to assist does not require additional VA examination.  The duty to assist has been met.  The evidence, overall, is found to be complete. 

ORDER

A compensable, 10 percent initial evaluation, for service-connected lumbar spondylosis is granted throughout the pendency of this appeal, subject to law and regulations governing the effective date of an award of compensation; the appeal is granted to this extent only.
 
A compensable, 10 percent initial evaluation for service-connected cervical spondylosis is granted throughout the pendency of this appeal, subject to law and regulations governing the effective date of an award of compensation; the appeal is granted to this extent only. 


____________________________________________
JOHN J. CROWLEY 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


